Alexander, J.
(dissenting) — In affirming an award of attorney fees for Dennis Leingang, the majority misinterprets our decision in McGreevy v. Oregon Mut. Ins. Co., 128 Wn.2d 26, 904 P.2d 731 (1995), and, as a consequence, renders a decision inconsistent with our holding in Olympic S.S. Co. v. Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991). I, therefore, dissent with respect to that portion of the majority opinion.
The majority’s error is most evident in the following statements:
*168The insurer [in McGreevy] admitted there was some coverage, but the insured asserted there was a different amount of coverage available under the policy. . . . The present case [Lein-gang] is like the McGreevy case in that the insurer admitted there was some coverage but disputed the scope of the coverage.
Majority op. at 146-47 (emphasis added). However, the issue litigated in McGreevy was not "the amount of coverage available” under an insurance policy. Indeed, the insurer in McGreevy conceded that there was coverage under the policy for the vehicle McGreevy was occupying when he was killed, and it paid the maximum benefit provided thereunder.
The disagreement had to do with whether the coverage, provided under the policy for three other vehicles owned by the McGreevys, could be "stacked” on top of the coverage for the vehicle over which there was no dispute. We affirmed the trial court’s decision that the coverage provided for all four vehicles could be "stacked.” In addition, we affirmed the trial court’s award of attorney fees to the insured because the McGreevys were forced to litigate whether the insurance policy provided them with the disputed coverage relating to the three other vehicles. In doing so, we reaffirmed the rule that requires " 'an award of fees ... in any legal action where the insurer compels the insured to assume the burden of legal action to obtain the full benefit of [the] insurance contract[.]’ ” McGreevy, 128 Wn.2d at 32 (quoting Olympic S.S., 117 Wn.2d at 53).
Despite some similarities between the facts in McGreevy and the instant case, no one contends here that the purchase of a health insurance policy from Pierce County Medical Bureau, Inc., provided Leingang with multiple coverages that could possibly be "stacked.” The only dispute here concerns the value of a claim, the insurer contending that it should recoup the medical expenses it paid on Leingang’s behalf, for which Leingang also received payments from his automobile insurance carrier. This case, therefore, presents a different question than *169was at issue in McGreevy. We alluded to the nature of that difference in McGreevy when we said that
the rule articulated in Olympic Steamship is applicable where the insurer forces the insured to litigate questions of coverage, but that the rule does not apply in instances where the controversy is merely over the amount of, or the denial of, a claim. See Dayton v. Farmers Ins. Group, 124 Wn.2d 277, 280-81, 876 P.2d 896 (1994).
McGreevy, 128 Wn.2d at 32 n.4. The language in Dayton to which we referred is:
This case presents an entirely different set of circumstances [than were presented in Olympic Steamship]. Coverage is not an issue; [the insurer] accepted coverage. Unlike the insured in Olympic Steamship, Mr. Dayton [the insured] has not compelled [the insurer] to honor its commitment to provide coverage. Instead, this case presents a dispute over the value of the claim presented under the policy. Such disputes are not properly governed by the rule in Olympic Steamship.
. . . Legitimate differences of opinion in the value of a claim negotiated in good faith do not deprive an insured of the benefit of coverage bargained /or[.]
Dayton, 124 Wn.2d at 280-81 (emphasis added).
This case presents squarely the question we dealt with in Dayton: Is an award of attorney fees available under Olympic Steamship where the insurer (1) concedes that coverage is provided; (2) affirmatively acknowledges that coverage by paying the maximum amount available under that policy; but (3) disputes the value of a claim, according to the terms of the policy? Dayton answered this question in the negative. The same answer should be given here.
The majority justifies its affirmance of the award of attorney fees here by stating that the "real dispute in this case went to the issue of coverage,” such that it was appropriate to invoke the rule on attorney fee awards established by Olympic Steamship. Majority op. at 148. It concludes that the case involves a coverage issue, in part, because the insurer argued at trial that there was no *170coverage. The majority also reaches this conclusion because a provision in a health care insurance policy that nominally "excluded” coverage in a situation similar to that which is presented in Leingang was considered by this court in another case to "involve[ ] an issue of the limit of coverage.” Majority op. at 146 (citing Brown v. Snohomish County Physicians Corp., 120 Wn.2d 747, 759 n.2, 845 P.2d 334 (1993)).
The first rationale offered by the majority is of no moment, this court having a duty to apply the correct law regardless of the argument made by one or both parties. Maynard Inv. Co. v. McCann, 77 Wn.2d 616, 623, 465 P.2d 657 (1970) ("A case brought before this court should be governed by the applicable law even though the attorneys representing the parties are unable or unwilling to argue it.”).
Our opinion in Brown does not support the second rationale relied upon by the majority to affirm an award of attorney fees in this case. First, attorney fees were not at issue in Brown. Our holding there simply was that a health care insurer may deny benefits to an insured who is also covered by an underinsured motorist policy, but only to the extent that double recovery for medical expenses is avoided:
[I]nsurance contract provisions which prevent double recovery will be enforced as not violative of public policy. Thus, the provisions at issue may be enforced, but only to the extent they bar double recovery, i.e., they "exclude” coverage only to the extent necessary to prevent double recovery for medical expenses.
Brown, 120 Wn.2d at 758 (citation omitted).
The majority seizes upon this explanation and extrapolates from it that a provision barring doubling recovery must be an issue of "coverage.” I do not read the above statement as does the majority. By using "exclude” as we did in the above-quoted statement, we were not intending to equate a provision that prevents double recovery with a *171provision that prevents any recovery at all due to a lack of coverage. To read the above-quoted statement as the majority appears to read it leads to the illogical conclusion that the provision in every insurance policy that prevents an insured from recovering more than the amount of the policy also presents a question of coverage, when, as here, the only question presented is the amount of the claim.
If these terms are read in the nontechnical manner outlined above, the majority’s reliance upon Brown for the proposition that Leingang presents "an issue of coverage” evaporates. Leingang presents only a question regarding the value of his claim, which is precisely the issue we resolved in Dayton. Under Olympic Steamship, an award of attorney fees is not warranted. Consequently, I would reverse.
Reconsideration denied February 27, 1997.